DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020, 8/31/2020, 1/21/2021, and 8/19/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Miyasaka (US 9,052,512).

Regarding claim 1 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element comprising: a body (302) having a surface (A: see annotated fig. 11 below), 

and where each region of the plurality of regions has a random spatial distribution of microstructures (col. 13, lines 15-26).

    PNG
    media_image1.png
    215
    517
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A: first surface)][AltContent: arrow][AltContent: textbox (B: second surface)]


Regarding claim 2 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where each region has an outer geometric boundary (col. 13, lines 8-13).

Regarding claim 3 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where two or more regions of the plurality of regions have different outer geometric boundaries (col. 13, lines 8-13; P11 and P22 will not share any boundry).

Regarding claim 4 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where each region of the plurality of regions has a same outer geometric boundary (col. 13, lines 8-13; P11 and P12 will share any boundry).



Regarding claim 6 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where each region of the plurality of regions has an identical random spatial distribution of microstructures (col. 13, lines 13-37; depends on the wanted phase distribution).

Regarding claim 7 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where two or more regions of the plurality of regions have different random spatial distributions of microstructures (col. 13, lines 13-37; depends on the wanted phase distribution).

Regarding claim 8 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where the microstructures are saddle shaped (C: see annotated fog. 8b below).

    PNG
    media_image3.png
    298
    317
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (C: saddle shape)]




Regarding claim 10 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where the second surface is oppositely oriented the first surface (see fig. 11).

Regarding claim 11 Miyasaka teaches (fig.  3, 6, 8, 11) an optical element, where the body also has a second surface (see fig. 11), 
where the second surface has a plurality of regions periodically arranged in a second tessellation (col. 14, line 60 – col. 15, line 2), 
and where each region of the plurality of regions has a random spatial distribution of microstructures (col. 14, line 60 – col. 15, line 2).

Regarding claim 12 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, comprising:
a light source (col. 10, lines 6-18); 
and an optical element including a body (302) having a surface (A: see annotated fig. 11 above in the rejection of claim 1), 
where the surface has a plurality of regions periodically arranged in a tessellation (col. 13, lines 8-18),  
and where each region of the plurality of regions has a random spatial distribution of microstructures (col. 13, lines 15-26).


Regarding claim 13 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, where the light source is a coherent light source (col. 11, lines 48-60).

Regarding claim 14 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, where the coherent light source is a laser (col. 11, lines 48-60).

Regarding claim 15 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, where the optical element projects a target pattern in accordance with the random spatial distribution of microstructures (col. 10, line 63 – col. 11, line 19).

Regarding claim 16 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, where the target pattern is a random distribution of spots over a specified angular range (col. 10, line 63 – col. 11, line 19).

Regarding claim 17 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, where the target pattern is different in two perpendicular directions (col. 10, line 63 – col. 11, line 19).

Regarding claim 18 Miyasaka teaches (fig.  3, 6, 8, 11) an optical system, where a period defining the periodic arrangement is smaller than a size of an input beam from 

Regarding claim 19 Miyasaka teaches (fig.  3, 6, 8, 11) a method of using an optical system, comprising:
projecting an input beam from a light source to an optical element (col. 10, lines 6-18), 
where the optical element includes a body  (302)  having a surface (A: see annotated fig. 11 above in the rejection of claim 1), 
where the surface has a plurality of regions periodically arranged in a tessellation (col. 13, lines 8-18),
and where each region of the plurality of regions has a random spatial distribution of microstructures (col. 13, lines 15-26);
and shaping the input beam into a target pattern col. 10, lines 6-18).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The inclusion of the structure of the sub structure to reduce the speckle induced by the grating.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872